DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (see line 5), 17 (see line 10) and 17 (see line 5), the phrase "adapted to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It doesn’t constitute a limitation in any patentable sense. The phrase “adapted to” renders claim indefinite because the resulting claim doesn’t clearly set forth the metes and bounds of the patent protection desired. There is nothing in the claim to tell public what to do to avoid infringement in this respect or where infringement begins; rule against indefiniteness is not a technical one, but is to protect public and keep patentee from taking an advantage to which he is not entitled.
Claims 2-15 and 18-20 are rejected by virtue of their dependence. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,850,123 B2 (Liu). Although the claims at issue are not identical, they are not patentably distinct from each other because:
              With respect to claim 1, the patented claim 1 claims A method of making a treatment plan with a treatment planning system, the treatment plan being applicable to a radiotherapy system, the method comprising: acquiring a preset dose distribution scheme; generating at least one radiation dose distribution scheme to be used with the treatment planning system, wherein the treatment plan system is adapted to at least one of beam energy of the radiotherapy system, a size of a collimator of the radiotherapy system, a radiation angle and radiation time of the radiotherapy system; and comparing the at least one radiation dose distribution scheme to be used with the preset dose distribution scheme, and determining, among the at least one radiation dose distribution scheme, a radiation dose distribution scheme that is the closest to the preset dose distribution scheme to make the treatment plan, wherein the treatment planning system includes a preset algorithm, the preset algorithm generates the at least one radiation dose distribution scheme to be used based on a function of f(ɸ, θ, B, D, t, d), wherein the variable ɸ is an indication of rotational angles of a therapeutic head of the radiotherapy system which is rotatable in a first dimension relative to the target region, the variable θ is an indication of swing angles of the therapeutic head relative to the target region in a second dimension, the second dimension is different from the first dimension, and B is an indication of beam energy of the radiotherapy system, the variable D is an indication of a distance from an emission point of a radioactive source of the therapeutic head to the target region, the variable t is an indication of radiation time, and the variable d is an indication of radiation field parameters of the therapeutic head of the radiotherapy system. 
           With respect to claim 16, the patented claim 14 claims a radiotherapy system, comprising: at least one therapeutic head configured to generate a radiation beam; a treatment couch configured to define a position of a target region; a gantry configured to support the at least one therapeutic head, and move the therapeutic head relative to the treatment couch in multiple dimensions; and a treatment planning apparatus, the treatment planning apparatus including a processor, wherein the processor is configured with instructions to: acquire a preset dose distribution scheme; generate at least one radiation dose distribution scheme to be used, wherein the treatment plan is adapted to at least one of beam energy of the radiotherapy system, a size of a collimator of the radiotherapy system, a radiation angle and radiation time of the radiotherapy system; and compare the at least one radiation dose distribution scheme to be used with the preset dose distribution scheme, and determine, among the at least one radiation dose distribution scheme, a radiation dose distribution scheme that is the closest to the preset dose distribution scheme to make the treatment plan, wherein the treatment planning apparatus includes a preset algorithm, the preset algorithm generates the at least one radiation dose distribution scheme to be used based on a function of f(ɸ, θ, B, D, t, d), wherein the variable ɸ is an indication of rotational angles of a therapeutic head of the radiotherapy system which is rotatable in a first dimension relative to the target region, the variable θ is an indication of swing angles of the therapeutic head relative to the target region in a second dimension, the second dimension is different from the first dimension, and B is an indication of beam energy of the radiotherapy system, the variable D is an indication of a distance from an emission point of a radioactive source of the therapeutic head to the target region, the variable t is an indication of radiation time, and the variable d is an indication of radiation field parameters of the therapeutic head of the radiotherapy system. 
           With respect to claim 17, the patented claim 1 claims a method of making a treatment plan, the treatment plan being applicable to a radiotherapy system, the method comprising: acquiring a preset dose distribution scheme; generating a radiation dose distribution scheme to be used with a treatment planning system, wherein the treatment plan system is adapted to at least one of beam energy of the radiotherapy system, a size of a collimator of the radiotherapy system, a radiation angle and radiation time of the radiotherapy system such that a continuous change of radiation dose in a radiation region of the beam is formed with a specific spatial distribution; and comparing the radiation dose distribution scheme to be used with the preset dose distribution scheme, and determining a radiation dose distribution scheme that is the closest to the preset dose distribution scheme to make the treatment plan, wherein the treatment planning system includes a preset algorithm, the preset algorithm generates the at least one radiation dose distribution scheme to be used based on a function of f(ɸ, θ, B, D, t, d), wherein the variable ɸ is an indication of rotational angles of a therapeutic head of the radiotherapy system which is rotatable in a first dimension relative to the target region, the variable θ is an indication of swing angles of the therapeutic head relative to the target region in a second dimension, the second dimension is different from the first dimension, and B is an indication of beam energy of the radiotherapy system, the variable D is an indication of a distance from an emission point of a radioactive source of the therapeutic head to the target region, the variable t is an indication of radiation time, and the variable d is an indication of radiation field parameters of the therapeutic head of the radiotherapy system. 
        With respect to claims 2-15 and 18-19, the patented claims 1-3 claim all of the remaining limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                       /I.K./    September 29, 2021